Title: To James Madison from Timothy Pickering, 19 August 1796
From: Pickering, Timothy
To: Madison, James



(private)
Sir,
Department of State August 19. 1796.
Last week I received the inclosed letter dated Pisa 24th March 1796, addressed to “Edmund Randolph Esqr. Secretary of Congress, Philadelphia,” from Filippo Mazzei, covering one to you, and yours covering one to Mr. Jefferson, of the same date. I opened the first of course, as a public letter; and the other two were not sealed. Not understanding the Italian language, I went in the evening to a friend, to read & give me the purport of that to Mr. Randolph. I then laid by the packet, intending to ask Mr. Taylor if he had any knowledge of the subject or of M. Mazzei: but till a day or two since I forgot to make the enquiry. Mr. Taylor looked, but did not find Mr. Mazzei’s name. Yesterday, recurring to the packet for the purpose of forwarding it by this day’s mail, and again opening the letter to Mr. Randolph, I observed the name of Mr. Jefferson, & “bills on the contingent fund,” in the same paragraph; which still led me to think it possible that the letters might relate to some official transaction; & therefore last evening I requested the same friend to read & give me the purport of all the letters. I then perceived that they related to some pecuniary affairs very interesting to M. Mazzei, & that his wants rendered him extremely importunate to receive his monies, for his support in his old age; the capital in preference; otherwise a handsome annuity, proportioned to his few remaining years of life. The mention in his letter to Mr. Randolph of “4 bills on the contingent fund,” which he gave to Mr. R. on the road between Williamsburg and Richmond, but of which he had since heard nothing, showed that part of his demands were against Mr. Randolph himself. Hence seeing M. Mazzei meant by his letters to you and Mr. Jefferson to interest you both, as his particular friends, to obtain the payment of his dues, which he so often repeats were essential to his subsistence, I thought it a duty towards a stranger, with whose pecuniary necessities I became thus accidentally acquainted, not to make his debtor the sole depositary of his claims. I therefore inclose all the letters to you, that there may be a certainty that you and Mr. Jefferson may receive your own. With great respect, I am sir, your most obt. servant
Timothy Pickering.
